United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                     October 3, 2006
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk
                                  _____________________

                                       No. 06-30418
                                     Summary Calendar
                                  _____________________


       PAULINE RICHARDSON,

                                                           Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART,
       COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

              __________________________________________________

                     Appeal from the United States District Court
                   for the Western District of Louisiana, Shreveport
                              USDC No. 5:04-CV-2565
              __________________________________________________

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

       The judgment of the court is affirmed for these reasons:

       1.     Dr. Dixon’s conclusions were not accepted by the administrative judge for

              substantial reasons. No clinical findings are shown in Dr. Dixon’s


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
            examination records to support his statements of radiating pain and

            numbness etc. The specialist did not find these symptoms. No other doctor

            reached the same conclusion as Dr. Dixon.

    2.      While Ms. Richardson may suffer from disc deterioration and some nerve

            root compression, the record does not show motor or sensory loss and the

            impairment listed in § 1.04(A).

    3.      We are unable to say that the evidence does not support the findings of the

            administrative law judge. We must therefore affirm the judgment that

            affirms the Commissioner’s decision.

AFFIRMED.




                                          2